DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the remarks filed on 1 October 2021.

Response to Arguments
Claims 1-7 are pending. No amendments have been made to any claims. In the previous action (Non-Final Rejection filed on 13 September 2021), claims 2 and 6-7 were indicated as containing allowable subject matter.
Applicant’s arguments, see Remarks, filed 1 October 2021, with respect to the rejections of claims 1 and 3-5 under 35 USC 102(a)(1) have been fully considered (Remarks, p. 5, last six lines) and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration and search, new grounds of rejection of claim 1 are made in view of Ricotta (US 2015/0337218 A1).

Specification
The disclosure is objected to because of the following informalities: 
[0037]: In line 4, “feed stream 219” appears to be a typographical error for “feed stream 232.” See [0036]).
[0071]: In line 3, “the storage tank 513” appears to be a typographical error for “the storage tank 515.” See [0070].
Appropriate correction is required. 

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
Claim 1: Applicant is respectfully advised to end line 9 with “and” since it is the last of three claim elements presented as a list (the following limitations are a part of the “wherein” clause starting at line 12). In line 15, Applicant is respectfully advise to amend “a portion of aqueous fluid” to “a portion of the aqueous fluid” to provide the necessary article. In lines 5 and 11, Applicant is respectfully advised to amend “the separation” to “a separation” since these are the first recitations of the respective separations (“configured to separate” does not require a separation).

Claim 5: In line 2, the claim recites, “thus elevating the fourth third fluid stream.” Applicant is respectfully advised to amend the claim to reference a previously recited stream, i.e., “thus elevating the fourth  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 13, the claim recites, “the aqueous fluid.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, and in view of line 1 of the claim, “the aqueous fluid” will be interpreted as “the aqueous liquid.”
Claims 2-7 are rejected because of their dependence from claim 1. Applicant is respectfully advised to amend the claims as needed to use consistent terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricotta (US 2015/0337218 A1).
Regarding claim 1, Ricotta discloses a system for processing a produced hydrocarbon fluid from a wellbore (Fig. 3A; [0010]) that separates an oil and condensate mixture that includes oil, condensate, water and natural gas into natural gas, water, and oil and condensate ([0142]) (i.e., a system for separation of an aqueous liquid and a gas from a first fluid at a first pressure, wherein the first fluid has a gas phase, an aqueous liquid phase and a hydrocarbon liquid phase) comprising:
a production separator 6 that removes natural gas from a hydrocarbon mixture and transmits the removed natural gas through a conduit 150 ([0142]) (i.e., a first separator configured to separate a first portion of the gas from the first fluid) to produce an oil and condensate stream transmitted through conduit 100 ([0142]) (i.e., to produce a second fluid),
wherein the production separator 6 is configured to operate at 10-350 PSI (Fig. 3A) (i.e., wherein in the separation in the first separator is carried out at the first pressure, and wherein the first pressure is at least 50 psig);
a control valve 8 along conduit 100 ([0142]), downstream of which a pressure is atmospheric or at a vacuum (Fig. 3A: “ATM OR VACUUM”) (i.e., a pressure reducer configured to reduce the second 
a distillation unit 50 that receives the reduced pressure oil and condensate stream and removes natural gas through conduit 32 ([0139], [0144]) and oil and condensate through conduit 106 ([0150]; bottom of distillation unit 50 in Fig. 3A) (i.e., a second separator configured to separate a second portion of the gas from the third fluid to produce a fourth fluid), the distillation unit operating at an upper pressure limit of atmospheric pressure ([0167]) (i.e., wherein the separation in the second separator is carried out at the second pressure);
and wherein the system includes a conduit 152 of the production separator 6 for removing water ([0141]) (i.e., the first separator configured to separate a portion of the aqueous fluid from the first fluid).
In view of “at least one of” (line 12), Ricotta discloses all the required limitations of claim 1.

Regarding claim 2, the production separator 6 is a three-phase separator ([0138]) that separates natural gas through a conduit 150 ([0142]) and water by conduit 152 ([0142]) (i.e., the first separator is a three-phase separator in which the first portion of the gas and the portion of aqueous fluid are separated from the first fluid); and the distillation unit 50 performs a flash vaporization to liberate gas ([0139]) through conduit 32 ([0144], [0154]) and leave behind the oil and condensate passed through conduit 106 ([0150]) (i.e., the second separator is a two-phase separator in which the second portion of gas is separated from the third fluid).

Additional Claim Objections
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-7. The concept of a system for separation of an aqueous liquid and a gas from a first fluid at a first pressure, wherein the first fluid has a gas phase, an aqueous liquid phase and a hydrocarbon liquid phase comprising: 
a first separator configured to separate a first portion of the gas from the first fluid to produce a second fluid, wherein in the separation in the first separator is carried out at the first pressure, and wherein the first pressure is at least 50 psig; 
a pressure reducer configured to reduce the second fluid from the first pressure to a second pressure so as to produce a third fluid at the second pressure, wherein the second pressure is near atmospheric; 
a second separator configured to separate a second portion of the gas from the third fluid to produce a fourth fluid, wherein the separation in the second separator is carried out at the second pressure, and wherein the system includes at least one of:
the first separator configured to separate a portion of the aqueous liquid from the first fluid; or
the second separator configured to separate a portion of the aqueous liquid from the third fluid;
an indirect heater which receives and indirectly heats the fourth fluid; and

wherein the third separator is a three-phase separator in which the third portion of the gas and a further portion of aqueous fluid are separated from the heated fourth fluid (claim 3);
wherein the indirect heater comprises:
a burner; 
a container for holding a bath liquid; 
a fire-tube at least partially extending through the container and connected to the burner such that hot gaseous effluent flows through the fire-tube and thus heats the bath liquid; and
a coil extending at least partially through the container wherein the coil is configured to receive the first hydrocarbon-enriched stream, which is thus heated by the contact of the coil with the bath liquid (claim 4);
further comprising a pump configured to pump the fourth fluid to the indirect heater and thus elevating the fourth third fluid stream to a third pressure from 10 psig to 30 psig (claim 5); or
wherein the third separator is a three-phase separator in which the third portion of the gas and a further portion of aqueous fluid are separated from the heated fourth fluid (claim 7) 
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Ricotta (US 2015/0337218 A1), which discloses a system for processing a produced hydrocarbon fluid from a wellbore (Fig. 3A; [0010]) comprising:
a production separator 6 that removes natural gas from a hydrocarbon mixture and transmits the removed natural gas through a conduit 150 ([0142]) (i.e., a first separator) to produce an oil and condensate stream transmitted through conduit 100 ([0142]) and that operates at 10-350 PSI (Fig. 3A);
a control valve 8 along conduit 100 ([0142]), downstream of which a pressure is atmospheric or at a vacuum (Fig. 3A: “ATM OR VACUUM”) (i.e., a pressure reducer); and

and wherein the system includes a conduit 152 of the production separator 6 for removing water ([0141]) (i.e., the first separator configured to separate a portion of the aqueous fluid from the first fluid).
However, Ricotta does not suggest a third separator that receives a fourth fluid heated by an indirect heater, noting that Ricotta instead teaches a heat exchanger 14 that cools oil and condensate from the distillation unit 50 (Fig. 4B; [0149], last 10 lines), so Ricotta does not suggest and is not easily modified to provide an indirect heater or a third separator that receives a heated fourth fluid, which are needed to teach the limitations of claims 3, 4, 5, and 7.
Other close prior art is Heath (US 4,579,565), which discloses an apparatus (Figs. 1 and 2) for processing effluent from a natural gas well head, the effluent comprising gaseous, liquid and vapor phases, to provide light end hydrocarbons in a stable gaseous phase and to provide heavy end hydrocarbons in a stable liquid phase (col. 3, lines 28-38) and water (col. 7, line 8) comprising:
a three phase high pressure primary separator means 20 (col. 6, lines 45-46) to produce gaseous sales gas through pipe 26 (col. 7, lines 2-3) and liquid through pipe 25 (col. 6, lines 67-68) (i.e., a first separator), wherein the high pressure separator 20 operates at 400-1000 psig (col. 6, lines 58-60) (i.e., at least 50 psig); 
a valve 22 that draws off liquid under pressure toward an intermediate pressure staging separator 30 (col. 6, line 65 to col. 7, line 1) that operates at less than 125 psig (col. 7, lines 10-11) but 
wherein the intermediate pressure staging separator 30 produces flashed gases removed by means of pipe 40 (col. 7, lines 32-33) and oil passed by conduit 44 (col. 7, lines 26-27) (i.e., a second separator configured to separate a second portion of the gas from the third fluid to produce a fourth fluid), and wherein the system includes a pipe 31 for water from primary separator means 20 (Fig. 1; col. 7, lines 8-9) (i.e., the first separator configured to separate a portion of the aqueous fluid from the first fluid).
Heath further discloses a conventional heater means 2 (an indirect heater) comprising a gas burner unit 12 (i.e., a burner); indirect heating medium 3 (i.e., a container for holding a bath liquid); a fire tube heater 10 (i.e., a fire-tube at least partially extending through the container and connected to the burner such that hot gaseous effluent flows through the fire-tube and thus heats the bath liquid); and gas heating coils 4 and 6 (col. 6, lines 35-52) (i.e., a coil extending at least partially through the container). However, the heater means heats residual hydrocarbons in a gas stream removed by pipe 40 and returned by pipes 92 and 94 (col. 7, lines 32-41), so the heater means cannot be regarded as an indirect heater which receives and indirectly heats the fourth fluid since the fourth fluid must not be the same fluid as the “second portion of the gas from the third fluid.” 
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772